DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael G. Raucci on 02/04/21.
The application has been amended as follows: 
In the claims:
Claim 3, line 18 (last line), after “the solid electrolyte layer”, insert - - , wherein the self-forming reaction of the solid electrolyte layer occurs during charging of the fluoride ion battery - -;
Claim 9, line 2, after “La1-xBaxF3-x”, delete “ (0 ≤ x ≤ 2)”;
Claim 9, line 2, after “Pb2-xSnxF4”, delete “ (0 ≤ x ≤ 2)”;
Claim 9, line 3, after “Ca2-xBaxF4”, delete “ (0 ≤ x ≤ 2)”;
Claim 9, line 2, after “Ce1-xBaxF3-x”, delete “ (0 ≤ x ≤ 2)”; insert - - where 0 ≤ x ≤ 2 - -;
Cancel claim 10.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the applicant’s reply makes evident the reasons for allowance. Refer to the amendment dated 01/28/21 for details. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727